SENTENCIA
En demanda radicada ante el Tribunal Superior, Sala de Ponce, las demandantes en el caso de autos alegaron que la menor Ana María Fernández, de 10 años de edad, se encon-traba recluida en la Clínica Dr. Pila cuando fue agredida por un hombre extraño al plantel. Se alegó consecuentemente que los daños sufridos por la niña y su madre se debieron a la negligencia de la institución médica consistente en no mante-ner la vigilancia adecuada.
Al contestar, se negó esto último.
La evidencia presentada por las promoventes de la acción demostró que alrededor de las 9:00 P.M., estando la menor en su habitación, su madre se retiró un momento a su hogar, encomendándole a una de las enfermeras del piso que la cui-dara. La empleada del hospital, junto a su compañera de trabajo, visitó el cuarto de la niña, encontrándola dormida. Entonces se dirigieron a otra habitación a atender otro paciente. Estando allí escucharon gritar a la niña y al acudir en su auxilio encontraron en el cuarto a un hombre. Esto ocurrió entre las 9:30 y 10:00 de la noche. Posteriormente la niña relató que la persona aludida le besó las manos y trató de bajarle el pantalón de sus pijamas mientras le decía que *815era un médico que la iba a examinar. El agresor fue identifi-cado. No era paciente, visitante, ni empleado de la clínica.
Las reglas prevalecientes en el hospital prohibían la en-trada de visitantes después de las 9:00 de la noche. Se des-conoce cuándo lo hizo el intruso. También se prohibía la pre-sencia en los pasillos de personas que no fueran pacientes o empleados.
Como resultado de los hechos citados las demandantes ale-gan sufrieron considerables daños, especialmente mentales.
El tribunal de instancia declaró con lugar la demanda. Acordamos revisar.
Para que exista responsabilidad de la que se conoce como aquiliana, es necesario que el demandante pruebe tres ele-mentos: 1. que el demandado actuó negligentemente, 2. que el demandante sufrió un daño, 3. que el daño ocurrió como consecuencia próxima del acto negligente.
En el caso de autos las demandantes alegaron que había sido negligente el hospital por no contar con la suficiente protección. En la contestación se negó la imputación. Sin embargo en ningún momento las demandantes presentaron evidencia tendente a sustentar su punto. No se probó con qué medidas de seguridad contaba la institución ni por qué eran éstas defectuosas o insuficientes. No se probó actuación negli-gente alguna de parte de la Clínica Dr. Pila. Es el deman-dante el que tiene la obligación de probar su caso.
Se revoca la sentencia que dictó el Tribunal Superior, Sala de Ponce, Andreu García, J.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. Los Jueces Asociados Señores Rigau e Irizarry Yunqué no intervinieron. El Juez Asociado Señor Cadilla Ginorio disintió en opinión separada.
(Fdo.) José L. Carrasquillo Secretario